Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 of Invention 1 in the reply filed on March 24, 2022 is acknowledged.

DETAILED ACTION
Claims 1-7 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “an SEU monitor including SRAM cells of the SRAM 
memory.”

The recited limitation such as “SEU monitor including SRAM cells” renders this limitation indefinite because it is unclear how a single-event upset monitoring circuit can include a SRAM memory cells.  It is well-known that a memory can include memory cells.  However, monitor circuit cannot include the memory cells.  

Claim 2 recites the limitation " at least two counters for counting different types of errors including single, double and/or permanent faults ". 

The recited limitation “two counters for counting single fault, double fault and permanent faults” renders this limitation indefinite because it is unclear how two counters can count three different types of faults.

Claim 3 recites the limitation "the operation".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the at least two counters".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the memory".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the register".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3 is/are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by  (Kleveland et al. (US 2014/0,317,460)

As per claim 1:
Kleveland discloses:

An electronic circuit comprising 
(Kleveland, Figs 1-14)
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

an SRAM memory, 
(Kleveland, [0007] The present disclosure is applicable to any type of memory regardless of form factor, with examples including: standalone, commodity, smart, intelligent RAM, embedded, cached, stacked, module-based, etc. types of memory and regardless of construction-type, such as: dynamic random access memory (DRAM), static RAM (SRAM), embedded DRAM (eDRAM or 1T-SRAM), magnetic memory (MRAM), non-volatile memory (NVM) such as Flash, phase change memory (PRAM), one-time programmable memory (OTP) etc.)

a control unit, 
(Kleveland, Figs 1-14)
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

an error detection and correction module and 
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

a scrubbing module, 
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

wherein the electronic circuit further comprises an SEU monitor 
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

including SRAM cells of the SRAM memory
(Kleveland, [0007] The present disclosure is applicable to any type of memory regardless of form factor, with examples including: standalone, commodity, smart, intelligent RAM, embedded, cached, stacked, module-based, etc. types of memory and regardless of construction-type, such as: dynamic random access memory (DRAM), static RAM (SRAM), embedded DRAM (eDRAM or 1T-SRAM), magnetic memory (MRAM), non-volatile memory (NVM) such as Flash, phase change memory (PRAM), one-time programmable memory (OTP) etc.)

As per claim 3:
Kleveland further discloses:

wherein the control unit comprises a control register containing user selectable control parameters determining the operation of the electronic circuit.
(Kleveland, [0007] present disclosure is also applicable to other data storage devices such as interface latches, registers, flip-flops, etc. whether located in the core of a chip or in some circumstances located at an interface that can be stress tested, diagnosed, and repaired …)
(Kleveland, [0011] The BBIST is provided by an apparatus having a cache memory, adjustable device parameter settings, and the logic to implement the procedure and algorithms_
(Kleveland, [0056] BBIST modules (BBISTM) 350-A, 350-B and P-BBISTM 351-A, 351-B are shown as a centralized single test block for MM 204 and RM 205 in the present embodiment, though it is well suited to a distributed architecture, as illustrated in subsequent FIGS. 4 and 5.  BBISTM 350-A, 350-B and P-BBISTM 351-A, 351-B are coupled to ARB 300, to a memory access controller(MAC) in MM 204 and to RM 205 in order to perform the multiple test functions)
(Kleveland, [0061] All BBISTM 350-A, 350-B and P-BBISTM 351-A, 351-B have logic, either custom or RTL, and optional registers that implement the flowchart operations of BBIST described in FIGS. 10A-10C)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleveland et al. (US 2014/0,317,460), and further in view of Baty et al. (US 2018/0,246,794)

As per claim 2:

Kleveland does not clearly disclose:
wherein the control unit is provided with at least two counters for counting different types of errors including single, double and/or permanent faults.

Baty discloses:
wherein the control unit is provided with at least two counters for counting different types of errors including single, double and/or permanent faults.
(Baty, [0023] ECC scrubbing processes generally scan through memory to check for and correct any errors encountered during an ECC scan.  In some embodiments, the ECC scrubbing process may sequentially read each memory location, check the data for errors, and re-write corrected data to the same location, if an error is detected in the read data.  In other embodiments, the ECC scrubbing process may employ any other suitable read scheme, such as, e.g., random read or selective read to read each memory location and check the data for errors.)
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)
(Baty, [0028] With reference now to step 206, the number of errors detected and/or the type of each error detected may be counted by any suitable circuitry and/or technique.  For example, a Transmit Error Counter (TEC) or a Receive Error Counter (REC) 116 (FIG. 1A) may be employed to count the number and types of errors (e.g., single bit error, double bit error, or triple bit error) identified in relation to data read from one or more of memory arrays 108a-108n.  More particularly, the number and type of the detected bit errors may be counted by incrementing a suitable bit counter.  For example, a first bit counter may be incremented for each identified single bit error, and a second bit counter may be incremented for each identified double bit error.  Additionally, a third bit counter may be incremented for each identified triple bit or otherwise uncorrectable error.  In other embodiments, a single bit counter may be incremented for each identified bit error, regardless of bit error type (e.g., single bit error, double bit error, triple bit error or an otherwise uncorrectable error).  The number and type of detected bit errors may be stored in any suitable location, including, but not limited to, a reserved area of memory device 100)
(Baty, [0030] Whenever a bit error is detected or otherwise identified, method 200 may further include a step of recording or otherwise tracking the storage location of the data for which the bit error was detected (step 208).  The addressable location also may be recorded in any suitable location, such as, e.g., the reserved area of memory)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baty’s error detection and counters into the system of Kleveland in order to identify and/or characterize by type of detected errors.
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)
As per claim 4:

Kleveland further discloses:
wherein the error detection and correction module is configured to correct single-bit errors and to detect 
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

Kleveland does not clearly disclose:
Detect double bit errors

Baty discloses:
Detect double bit errors
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)
(Baty, [0028] With reference now to step 206, the number of errors detected and/or the type of each error detected may be counted by any suitable circuitry and/or technique.  For example, a Transmit Error Counter (TEC) or a Receive Error Counter (REC) 116 (FIG. 1A) may be employed to count the number and types of errors (e.g., single bit error, double bit error, or triple bit error) identified in relation to data read from one or more of memory arrays 108a-108n.  More particularly, the number and type of the detected bit errors may be counted by incrementing a suitable bit counter.  For example, a first bit counter may be incremented for each identified single bit error, and a second bit counter may be incremented for each identified double bit error.  Additionally, a third bit counter may be incremented for each identified triple bit or otherwise uncorrectable error.  In other embodiments, a single bit counter may be incremented for each identified bit error, regardless of bit error type (e.g., single bit error, double bit error, triple bit error or an otherwise uncorrectable error).  The number and type of detected bit errors may be stored in any suitable location, including, but not limited to, a reserved area of memory device 100)
(Baty, [0030] Whenever a bit error is detected or otherwise identified, method 200 may further include a step of recording or otherwise tracking the storage location of the data for which the bit error was detected (step 208).  The addressable location also may be recorded in any suitable location, such as, e.g., the reserved area of memory)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baty’s error detection and counters into the system of Kleveland in order to identify and/or characterize by type of detected errors.
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)

As per claim 5:
Kleveland further discloses:
wherein the error detection and correction module is configured to correct single-bit errors and to detect 
(Kleveland, [0066] The scrub operation in FIGS. 2C and 2D is an operation of retrieving a portion of memory that is opportunistically read and then processed through an error detection and correction (EDC) algorithm, and compared to the originally stored data to identify and replace any faulty bits.  The scrub operation is typically performed to identify any single-event upsets such as an APH.  The scrub operation is included … error detection and/or correction …. provided by the configurations and combinations of: BBISTM 350-A, 350-B; BBISDM 360; BBISRM 370; P-BBISTM 351-A, 351-B; P-BBISDM 361; and P-BBISRM 371 ….present background test and repair apparatus and methods ensure a memory that is free of failed and weak memory cells, scrubbing is still useful to detect and/or correct a single event upset from an APH.  …)

Kleveland does not clearly disclose:
Detect double bit errors

Baty discloses:
Detect double bit errors
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)
(Baty, [0028] With reference now to step 206, the number of errors detected and/or the type of each error detected may be counted by any suitable circuitry and/or technique.  For example, a Transmit Error Counter (TEC) or a Receive Error Counter (REC) 116 (FIG. 1A) may be employed to count the number and types of errors (e.g., single bit error, double bit error, or triple bit error) identified in relation to data read from one or more of memory arrays 108a-108n.  More particularly, the number and type of the detected bit errors may be counted by incrementing a suitable bit counter.  For example, a first bit counter may be incremented for each identified single bit error, and a second bit counter may be incremented for each identified double bit error.  Additionally, a third bit counter may be incremented for each identified triple bit or otherwise uncorrectable error.  In other embodiments, a single bit counter may be incremented for each identified bit error, regardless of bit error type (e.g., single bit error, double bit error, triple bit error or an otherwise uncorrectable error).  The number and type of detected bit errors may be stored in any suitable location, including, but not limited to, a reserved area of memory device 100)
(Baty, [0030] Whenever a bit error is detected or otherwise identified, method 200 may further include a step of recording or otherwise tracking the storage location of the data for which the bit error was detected (step 208).  The addressable location also may be recorded in any suitable location, such as, e.g., the reserved area of memory)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baty’s error detection and counters into the system of Kleveland in order to identify and/or characterize by type of detected errors.
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)

As per claim 6:
Kleveland further discloses:
wherein the control unit comprises a register file storing addresses of 
(Kleveland, [0062], The BBISTM 305-A is optionally configurable to record the failures, in terms of quantity and/or address location, in on-chip NVM for subsequent post-mortem analysis, e.g., where registers in BBISTM shown in subsequent figures are non-volatile)

Kleveland does not clearly disclose:
storing addresses of double bit errors

Baty discloses:
storing addresses of double bit errors
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)
(Baty, [0028] With reference now to step 206, the number of errors detected and/or the type of each error detected may be counted by any suitable circuitry and/or technique.  For example, a Transmit Error Counter (TEC) or a Receive Error Counter (REC) 116 (FIG. 1A) may be employed to count the number and types of errors (e.g., single bit error, double bit error, or triple bit error) identified in relation to data read from one or more of memory arrays 108a-108n.  More particularly, the number and type of the detected bit errors may be counted by incrementing a suitable bit counter.  For example, a first bit counter may be incremented for each identified single bit error, and a second bit counter may be incremented for each identified double bit error.  Additionally, a third bit counter may be incremented for each identified triple bit or otherwise uncorrectable error.  In other embodiments, a single bit counter may be incremented for each identified bit error, regardless of bit error type (e.g., single bit error, double bit error, triple bit error or an otherwise uncorrectable error).  The number and type of detected bit errors may be stored in any suitable location, including, but not limited to, a reserved area of memory device 100)
(Baty, [0030] Whenever a bit error is detected or otherwise identified, method 200 may further include a step of recording or otherwise tracking the storage location of the data for which the bit error was detected (step 208).  The addressable location also may be recorded in any suitable location, such as, e.g., the reserved area of memory)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baty’s error detection and counters into the system of Kleveland in order to identify and/or characterize by type of detected errors.
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)



Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleveland et al. (US 2014/0,317,460), in view of Baty et al. (US 2018/0,246,794), in view of Smith et  al (US 2018/0,003,559)

As per claim 7:
Kleveland does not disclose:
wherein the at least two counters and the memory for the register file (for counting type of errors such as single or double bit error)

Baty discloses:
wherein the at least two counters and the memory for the register file (for counting type of errors such as single or double bit error)
 (Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)
(Baty, [0028] With reference now to step 206, the number of errors detected and/or the type of each error detected may be counted by any suitable circuitry and/or technique.  For example, a Transmit Error Counter (TEC) or a Receive Error Counter (REC) 116 (FIG. 1A) may be employed to count the number and types of errors (e.g., single bit error, double bit error, or triple bit error) identified in relation to data read from one or more of memory arrays 108a-108n.  More particularly, the number and type of the detected bit errors may be counted by incrementing a suitable bit counter.  For example, a first bit counter may be incremented for each identified single bit error, and a second bit counter may be incremented for each identified double bit error.  Additionally, a third bit counter may be incremented for each identified triple bit or otherwise uncorrectable error.  In other embodiments, a single bit counter may be incremented for each identified bit error, regardless of bit error type (e.g., single bit error, double bit error, triple bit error or an otherwise uncorrectable error).  The number and type of detected bit errors may be stored in any suitable location, including, but not limited to, a reserved area of memory device 100)
(Baty, [0030] Whenever a bit error is detected or otherwise identified, method 200 may further include a step of recording or otherwise tracking the storage location of the data for which the bit error was detected (step 208).  The addressable location also may be recorded in any suitable location, such as, e.g., the reserved area of memory)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baty’s error detection and counters into the system of Kleveland in order to identify and/or characterize by type of detected errors.
(Baty, [0027] In step 204, the detected errors may be identified and/or characterized by type. For example, the detected errors may be identified as a single bit error, a double bit error, or an uncorrectable error (e.g., a triple bit error)

Kleveland-Baty does not disclose:
implemented in a radiation-hardened design.

Smith discloses:
implemented in a radiation-hardened design.
(Smith, [0043], a DMA controller 530 can also provide automatic data scrubbing for the on-chip dynamic memories to correct errors caused by high energy cosmic particles. … Configuration registers 535 are constructed from radiation-hardened designs for the basic flip-flops….  All memories are protected from single-event upsets by error correction logic)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Smith’s method of using counters and register file that was constructing from radiation-hardened designs into the system of Kleveland-Baty in order to protect radiation from by high energy cosmic particles.
(Smith, [0043], a DMA controller 530 can also provide automatic data scrubbing for the on-chip dynamic memories to correct errors caused by high energy cosmic particles.  Configuration registers 535 are constructed from radiation-hardened designs for the basic flip-flops.  All memories are protected from single-event upsets by error correction logic)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111